Case 1:10-cv-00115-LO-TCB Document 1397 Filed 04/30/19 Page 1 of 3 PageID# 48720




                                       Damages Hearing



                                     5/2/2019
Case 1:10-cv-00115-LO-TCB Document 1397 Filed 04/30/19 Page 2 of 3 PageID# 48721




                                      Damages Hearing



                                     5/2/2019
Case 1:10-cv-00115-LO-TCB Document 1397 Filed 04/30/19 Page 3 of 3 PageID# 48722




                                      Damages Hearing



                                     5/2/2019
